Citation Nr: 1438205	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-29 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) (based on service connection for the cause of the Veteran's death or under 38 U.S.C.A. § 1151).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from August 1977 to November 1979.  The Veteran died in August 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  The claims file is now in the jurisdiction of the Houston, Texas RO.  In May 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  

The Board notes a December 1996 decisional letter denied a claim seeking DIC on behalf of the Veteran's child.  Given that the appellant was not party to that claim and not notified of the decision, his claim will be reviewed de novo.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to DIC based on service connection for the cause of the Veteran's death or under 38 U.S.C.A. § 1151. 

The appellant's claim is a hybrid of sorts, as he alleges VA treatment of the Veteran for a non-service connected disability (a heart attack occurred while she was hospitalized by VA for a service-connected disability (schizophrenia)) was either the principal or a contributory cause of her death.  Alternatively, he alleges her death was caused by her service-connected schizophrenia (or that schizophrenia was a contributing cause).  

The Veteran was hospitalized for treatment of her service-connected psychiatric disability at the Houston, Texas VA Medical Center (VAMC) in November 1989.  A January 1990 discharge summary shows that she had "a cardiopulmonary arrest while on the Psychiatry Ward...and a full code was started."  She suffered anoxic encephalopathy during the process and was transferred to an intensive care unit.  She was transferred to a private hospital in January 1990.  

The Veteran's death certificate shows she died in August 1996.  Cardiorespiratory failure was listed as her immediate cause of death.  Respiratory arrest and possible aspiration were listed as underlying causes.  Cerebrovascular accident was listed as a condition that contributed to her death.  

At the time of her death, the Veteran's service-connected disabilities included schizophrenia (rated 30 percent from July 1987) and presbyopia with hyperopia (rated 0 percent).  While the Veteran's heart attack has not been service connected, she was under the care of the VA for a service-connected disability when it occurred, resulting in anoxic encephalopathy.  Under such circumstances, the VA had a responsibility to properly address any health concerns that may have arisen during her hospitalization.  

The contentions and the evidence raise critical medical questions that must be addressed by competent medical evidence to allow for an informed appellate determination on this issue.  In a September 2009 VA opinion, a VA physician opined that it is less likely as not that the Veteran's service-connected conditions or treatment for her service-connected conditions contributed substantially or materially to her death.  The Board finds the examiner's opinion is inadequate for rating purposes.  The opinion is conclusory and unaccompanied by a sufficient explanation of rationale.  Consequently, an adequate opinion must be obtained. 

The treatment records associated with the Veteran's record from her Houston, Texas VAMC hospitalization include intake records from November 1989 and the discharge summary noted above (dated January 8, 1990), but do not include complete records of her psychiatric treatment throughout, treatment records from the intensive care unit, prescription records, the code notes related to the response to her heart attack, or nursing notes.  Such records are evidence pertinent (perhaps critical) to the medical questions raised, and an attempt to secure them is necessary.  

The case is REMANDED for the following:

1. The AOJ should arrange for exhaustive development to obtain complete clinical records of any (and all) evaluations and/or specialist consultations, and treatment the Veteran received at the Houston, Texas VAMC between November 1989 and January 1990 (including psychiatric treatment notes, treatment records from the intensive care unit, prescription records (of all medications prescribed and administered while she was hospitalized), code notes and nursing notes).  If any records of such treatment have been lost or destroyed, it should be so certified.  The scope of the search must be noted in the record.

2. After the above development is completed, the AOJ should secure an advisory medical opinion by an appropriate physician to address the medical questions presented by the appellant's claim.  The entire record (to include this remand, the Board hearing transcript, her postservice treatment records, and the death certificate) must be reviewed by the consulting physician.  Upon review of the record, the physician should provide opinions that respond to the following:

(a) Based on the factual evidence of record, is it at least as likely as not (a 50 % or better probability) that the Veteran's service-connected disabilities, including schizophrenia (and the VA treatment she received while hospitalized for such disability), contributed to cause, or hastened the Veteran's death?  

(b) Did the Veteran's schizophrenia (to include any medications used to treat it) cause or contribute to cause her cardiopulmonary arrest or cerebrovascular accident?  Was the Veteran's presence on a locked psychiatric ward a factor in the standard of cardiac care she received? 

If not, please identify the etiological factor(s) for the cardiopulmonary arrest and encephalopathy during her 1989/1990 VA hospitalization considered more likely. 

(c) If the responses to (a) and (b) are no, please opine further whether based on the factual evidence of record, it is at least as likely as not (a 50 percent or better probability) that the cardiopulmonary arrest and cerebrovascular accident that occurred during the Veteran's VA hospitalization involved any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

Please discuss the standard of care provided, to include the promptness and proper care of the code response, and the prescriptions and the administration of the medications she received.  

(d) If it is determined that there was no relevant instance of fault on the part of VA in the treatment provided to the Veteran, please indicate whether her death was due to an event not reasonably foreseeable as a consequence of VA treatment/care provided.

The examiner must explain the rationale for all opinions in detail, citing to supporting factual data.

3. The AOJ should then review the entire record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the appellant and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App.369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  .


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

